 1   ANDREW A. BAO, ESQ.
     Nevada Bar No. 10508
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Tel: (702) 476-0100
 4   Fax: (702) 476-0101
     aabao@wolfewyman.com
 5
     Attorneys for Defendants
 6   DITECH FINANCIAL LLC fka GREEN
     TREE SERVICING LLC and THE BANK
 7
     OF NEW YORK MELLON FKA THE
 8   BANK OF NEW YORK AS TRUSTEE
     FOR THE CERTIFICATEHOLDERS
 9   OF CWMBS, INC., CHL MORTGAGE
     PASS-THROUGH TRUST 2007-14
10   MORTGAGE PASSTHROUGH
     CERTIFICATES, SERIES 2007-14
11

12                                   UNITED STATES DISTRICT COURT

13                                       DISTRICT OF NEVADA

14
     PAIGE A. CARLOVSKY,                                CASE NO. 2:17-cv-01051-APG-VCF
15
                       Plaintiff,
16     v.
                                                        STIPULATION AND ORDER FOR
17   DITECH FINANCIAL LLC fka GREEN TREE                DISMISSAL OF ACTION WITH
     SERVICING, LLC, a Delaware limited liability       PREJUDICE AS TO DEFENDANT
18   corporation; and THE BANK OF NEW YORK              DITECH FINANCIAL LLC
     MELLON FKA THE BANK OF NEW YORK
19   MELLON AS TRUSTEE FOR THE
     CERTIFICATEHOLDERS OF CWMBS, INC.,
20   CHL MORTGAGE PASS-THROUGH TRUST
21   2007-14 MORTGAGE PASSTHROUGH
     CERTIFICATES, SERIES 2007-14, a Delaware
22   limited liability corporation,

23                     Defendants.
24

25
                 TO THE HONORABLE COURT AND TO ALL PARTIES OF RECORD:
26
                 IT IS HEREBY STIPULATED by and between Plaintiff, PAIGE A. CARLOVSKY and
27
     Defendant, DITECH FINANCIAL, LLC, by and through their undersigned counsel of record herein,
28
     as follows:

                                                    1
     3488615.1
 1               1.   On March 7, 2019, Defendant, DITECH FINANCIAL, LLC caused to be filed in this

 2   present matter a Notice of Bankruptcy to inform the Court and the parties of Ditech’s bankruptcy

 3   cases and the automatic stay imposed by section 362 of the Bankruptcy Code.

 4               2.   On September 26, 2019, the Bankruptcy Court entered the Order Confirming Third

 5   Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its Affiliated Debtors approving

 6   the terms of the Third Amended Joint Chapter 11 Plan of Ditech Holding Corporation and Its

 7   Affiliated Debtors.

 8               3.   The Plan contains a permanent injunction that specifically prohibits parties from,

 9   among other things, taking actions inconsistent with the Plan, including, as relevant here, forever

10   prosecuting any action against Ditech for monetary recovery on account of any claim arising prior to

11   the closing of the transactions under the Plan—September 30, 2019.

12               4.   Therefore, the above-captioned action including all claims and all causes of action

13   therein be and hereby is dismissed with prejudice as to Defendant, DITECH FINANCIAL, LLC

14   pursuant to Federal Rules of Civil Procedure, Rule 41.

15               IT IS SO STIPULATED.

16   DATED: November 13, 2019                   KNEPPER & CLARK LLC

17
                                                 By: /s/ Matthew I. Knepper
18
                                                    MATTHEW I KNEPPER, ESQ.
19                                                  Nevada Bar No. 12796
                                                    MILES N CLARK, ESQ.
20                                                  Nevada Bar No. 13848
                                                    5510 So. Fort Apache Rd, Suite 30
21                                                  Las Vegas, Nevada 89148
                                                    Attorneys for Plaintiff
22

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

     ///
                                                         2
     3488615.1
 1    DATED: November 13, 2019   WOLFE & WYMAN LLP

 2
                                 By: /s/ Andrew A. Bao
 3
                                    ANDREW A. BAO, ESQ.
 4                                  Nevada Bar No. 1050
                                    6757 Spencer Street
 5                                  Las Vegas, Nevada 89119
                                    Attorneys for Defendant
 6                                  DITECH FINANCIAL LLC fka GREEN TREE
                                    SERVICING LLC and THE BANK OF NEW
 7
                                    YORK MELLON FKA THE BANK OF NEW
 8                                  YORK AS TRUSTEE FOR THE
                                    CERTIFICATEHOLDERS OF CWMBS, INC.,
 9                                  CHL MORTGAGE PASS-THROUGH TRUST
                                    2007-14 MORTGAGE PASSTHROUGH
10                                  CERTIFICATES, SERIES 2007-14
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                       3
     3488615.1
 1                                                 ORDER

 2               For good cause, the Court hereby grants the parties’ stipulation to dismiss Defendant

 3   DITECH FINANCIAL LLC with prejudice from Plaintiff’s Complaint. Each party shall bear their

 4   own fees and costs.

 5               IT
                 ITIS
                    ISSO
                      SO ORDERED.

 6

 7   DATED this ______ day of _____________, 2019.

 8

 9                                                         ______________________________
                                                           DISTRICT COURT DISTRICT
                                                           UNITED STATES    JUDGE    JUDGE
10                                                         Dated: November 14, 2019.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                       4
     3488615.1
